Exhibit 10.1

 

FIRST AMENDMENT

 

FIRST AMENDMENT, dated as of July 12, 2013 (this “Amendment”), to the Credit
Agreement, dated as of January 28, 2011 (the “Existing Credit Agreement”; as
amended by this Amendment, the “Credit Agreement”), among American Equity
Investment Life Holding Company, an Iowa corporation (the “Borrower”), the
lenders and agents from time to time party thereto (the “Lenders”), and JPMorgan
Chase Bank, N.A., as Administrative Agent.

 

W I T N E S S E T H :

 

WHEREAS, pursuant to the Existing Credit Agreement, the Lenders have agreed to
make, and have made, certain loans and other extensions of credit to the
Borrower;

 

WHEREAS, the Borrower has requested certain amendments to the Existing Credit
Agreement as more fully set forth herein; and

 

WHEREAS, the Lenders have agreed to such amendments but only on the terms and
conditions contained in this Amendment;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

SECTION 1.                            Defined Terms.  Unless otherwise defined
herein, capitalized terms are used herein as defined in the Credit Agreement
unless the context otherwise requires.

 

SECTION 2.                            Amendments.

 

(a)                                 Section 1.01 of the Existing Credit
Agreement is amended by adding the following definitions in alphabetical order:

 

“2013 HY Debt” has the meaning specified in Section 6.01(a)(ix).

 

“2013 HY Debt Documents” means the Indenture in respect of the 2013 HY Debt to
be dated as of, on, or about July 17, 2013 by and between the Borrower and Wells
Fargo Bank, National Association, as Trustee, the Borrower’s senior unsecured
notes due 2021 to be issued thereunder, and related instruments, agreements and
other documents, as amended and supplemented from time to time pursuant to this
Agreement.

 

“Existing 2013 Terms” has the meaning specified in Section 6.01(a)(ix).

 

(b)                                 Section 1.01 of the Existing Credit
Agreement is further amended by adding at the end of the definition of “Equity
Interests” the phrase “; provided that the Convertible Debt and any other
similar convertible securities issued by the Borrower shall be deemed not to be
Equity Interests prior to their conversion to shares of common stock of the
Borrower”.

 

(c)                                  Section 6.01(a) of the Existing Credit
Agreement is amended by (i) replacing “(j)” with “(a)” and (ii) deleting the
word “and” at the end of clause (viii), (ii) renumbering clause (ix) as clause
(x) and (iii) adding the following new clause (ix):

 

--------------------------------------------------------------------------------


 

(ix)  Debt of the Borrower of not greater than $400,000,000 in aggregate
principal amount issued under the 2013 HY Debt Documents (the “2013 HY Debt”),
any Debt of the Borrower, not greater in principal amount than the aggregate
initial principal amount of the 2013 HY Debt (plus any accrued but unpaid
interest, fees and premiums payable by the Borrower in connection with any
replacement, refinancing or exchange for the 2013 HY Debt) and otherwise on
terms not more restrictive on or otherwise less favorable to the Borrower in any
material respect than the terms contained in the 2013 HY Debt Documents (the
“Existing 2013 Terms”), in replacement, refinancing or exchange therefor,
whether or not the notes, debentures or other instruments evidencing such
replacement, refinancing or exchange Debt are exempt from registration
requirements (without limiting the generality of the foregoing, it is the
intention hereby that the terms of the 2013 HY Debt, including the effect of any
modification thereof, and the terms of any Debt in replacement, refinancing or
exchange therefor, (i) provide for a final scheduled maturity not earlier than
the first anniversary of the Maturity Date and (ii) otherwise shall not be more
restrictive on, or otherwise less favorable to, the Borrower in any material
respect than the Existing 2013 Terms), and any Guarantees from time to time by
any Subsidiary of Debt of the Borrower permitted by this clause (ix); and

 

(d)                                 Section 6.09 of the Existing Credit
Agreement is amended by (i) deleting the word “and” at the end of clause (ii and
replacing it with a comma and (ii) adding the following at the end of clause
(iii):  “and (iv) the Borrower or any of its Subsidiaries may enter into
Guarantees of Debt of the Borrower or its Subsidiaries permitted by
Section 6.01(a)”.

 

(e)                                  Section 6.10 of the Existing Credit
Agreement is amended by (i) replacing the word “and” preceding clause (v) with a
comma and (ii) adding the following at the end thereof: “and (vi) the foregoing
shall not apply to restrictions and conditions imposed by the agreements
governing Debt or Guarantees permitted by Section 6.01(a)(ix)”.

 

SECTION 3.                            Conditions to Effectiveness.  This
Amendment shall become effective upon the date on which the Administrative Agent
shall have received this Amendment, executed and delivered by a duly authorized
officer of the Borrower and the Required Lenders (the date of effectiveness, the
“First Amendment Effective Date”).

 

SECTION 4.                            Representations and Warranties.  The
Borrower hereby represents and warrants to the Administrative Agent and each
Lender that (immediately before and after giving effect to this Amendment):

 

(a)                                 as of the First Amendment Effective Date,
each of the representations and warranties set forth in Article III of the
Credit Agreement and in the other Credit Documents shall be true and correct on
and as of the First Amendment Effective Date (except to the extent that such
representations and warranties expressly relate to an earlier date in which case
the Borrower hereby confirms, reaffirms and restates such representations and
warranties as of such earlier date) with the same effect as if made on and as of
the First Amendment Effective Date; and

 

(b)                                 there does not exist any Default or Event of
Default.

 

SECTION 5.                            Payment of Expenses.  The Borrower agrees
to pay or reimburse the Administrative Agent for all of its reasonable and
invoiced out-of-pocket costs and expenses incurred in connection with this
Amendment, any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
and invoiced fees and disbursements of counsel to the Administrative Agent.

 

--------------------------------------------------------------------------------


 

SECTION 6.                            No Other Amendment or Waivers;
Confirmation.  Except as expressly provided hereby, all of the terms and
provisions of the Existing Credit Agreement and the other Credit Documents are
and shall remain in full force and effect.  The Borrower hereby reaffirms its
obligations under the Existing Credit Agreement.  The amendments contained
herein shall not be construed as an amendment of any other provision of the
Existing Credit Agreement or the other Credit Documents or for any purpose
except as expressly set forth herein or a consent to any further or future
action on the part of the Borrower that would require the waiver or consent of
the Administrative Agent or the Lenders.

 

SECTION 7.                            GOVERNING LAW; WAIVER OF JURY TRIAL;
MISCELLANEOUS.

 

(a)                                 THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

(b)                                 EACH PARTY HERETO HEREBY AGREES AS SET FORTH
IN SECTION 9.10 OF THE CREDIT AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN
FULL HEREIN.

 

(c)                                  On and after the First Amendment Effective
Date, each reference in the Existing Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein”, or words of like import referring to the
Existing Credit Agreement, and each reference in the other Credit Documents to
the “Credit Agreement”, “thereunder”, “thereof”, or words of like import
referring to the Existing Credit Agreement shall mean and be a reference to the
Credit Agreement.

 

(d)                                 This Amendment may be executed by one or
more of the parties to this Amendment on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. A set of the copies of this Amendment signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.  This
Amendment may be delivered by facsimile or electronic transmission of the
relevant signature pages hereof.  This Amendment shall constitute a Credit
Document.

 

(e)                                  The execution and delivery of this
Amendment by any Lender shall be binding upon each of its successors and assigns
(including assignees of its Loans in whole or in part prior to effectiveness
hereof).

 

SECTION 8.                            Severability.  Any provision of this
Amendment held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

SECTION 9.                            Headings.  Section headings used herein
are for convenience of reference only, are not part of this Amendment and shall
not affect the construction of, or be taken into consideration in interpreting,
this Amendment.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

 

 

AMERICAN EQUITY INVESTMENT LIFE HOLDING COMPANY, as Borrower

 

 

 

 

By:

/s/ Ted M. Johnson

 

 

Name: Ted M. Johnson

 

 

Title: CFO & Treasurer

 

[AEL — First Amendment]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent and as a Lender

 

 

 

 

By:

/s/ Hector J. Varona

 

 

Name: Hector J. Varona

 

 

Title: Vice President

 

[AEL — First Amendment]

 

--------------------------------------------------------------------------------


 

 

Name of Lender:

 

 

 

 

 

 

 

Bankers Trust Company

 

 

 

 

 

 

 

By:

/s/ Jon M. Doll

 

 

Name: Jon M. Doll

 

 

Title: Vice President

 

[AEL — First Amendment]

 

--------------------------------------------------------------------------------


 

 

Name of Lender:

 

 

 

 

 

 

 

West Bank

 

 

 

 

 

 

 

By:

/s/ Kevin J. Smith

 

 

Name: Kevin J. Smith

 

 

Title: Sr. Vice President

 

 

[AEL — First Amendment]

 

--------------------------------------------------------------------------------


 

 

Name of Lender:

 

 

 

 

 

 

 

SUNTRUST BANK

 

 

 

 

 

 

 

By:

/s/ Peter Wesemeier

 

 

Name: Peter Wesemeier

 

 

Title: Vice President

 

[AEL — First Amendment]

 

--------------------------------------------------------------------------------


 

 

Name of Lender:

 

 

 

 

 

 

 

CITIBANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Richard Rivera

 

 

Name: Richard Rivera

 

 

Title: Vice President

 

[AEL — First Amendment]

 

--------------------------------------------------------------------------------


 

 

Name of Lender:

 

 

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

 

 

 

 

By:

/s/ Virginia Cosenza

 

 

Name: Virginia Cosenza

 

 

Title: Vice President

 

 

 

 

 

 

 

By:

/s/ Ming K. Chu

 

 

Name: Ming K. Chu

 

 

Title: Vice President

 

[AEL — First Amendment]

 

--------------------------------------------------------------------------------

 